Judge PARKER
dissenting.
I respectfully dissent. In my view the conduct upon which defendants were adjudicated delinquent, i.e., striking the radiator in a class of four students, does not as a matter of law constitute a substantial disruption of the teaching program. See State v. Wiggins, 272 N.C. 147, 158 S.E.2d 37 (1967), cert. denied, 390 U.S. 1028, 20 L.Ed.2d 285 (1968); State v. Midgett, 8 N.C. App. 230, 174 S.E.2d 124 (1970). Unlike that in Wiggins and Midgett, defendants’ conduct did not result in the termination or cancelling of classes, but rather in several repeated minor delays. While in my view a violation of N.C.G.S. § 14-288.4(a)(6) does not necessarily require the dismissal of an entire school or class, something more than mere delay and more disruptive than slapping the radiator must be shown. See also In re Grubb, 103 N.C. App. 452, 405 S.E.2d 797 (1991).
I, therefore, vote to reverse as to both defendants.